Exhibit 99.1 WORTHINGTON ARMSTRONG VENTURE Consolidated Financial Statements December 31, 2013 and 2012 (With Independent Auditors’ Report Thereon) WORTHINGTON ARMSTRONG VENTURE Table of Contents Page Independent Auditors’ Report 1 Consolidated Balance Sheets, December 31, 2013 and 2012 3 Consolidated Statements of Income and Comprehensive Income, Years ended December 31, 2013, 2012, and 2011 4 Consolidated Statements of Partners’ Deficit, Years ended December 31, 2013, 2012, and 2011 5 Consolidated Statements of Cash Flows, Years ended December 31, 2013, 2012, and 2011 6 Notes to Consolidated Financial Statements 7 Independent Auditors’ Report The Board of Directors Worthington Armstrong Venture: We have audited the accompanying consolidated financial statements of Worthington Armstrong Venture and its subsidiaries, which comprise the consolidated balance sheets as of December31, 2013 and 2012, and the related consolidated statements of income and comprehensive income, partners’ deficit, and cash flows for each of the years in the three-year period ended December31, 2013, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with U.S.generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. Opinion In our opinion, the consolidated financial statements referred to above present fairly in all material respects, the financial position of Worthington Armstrong Venture and its subsidiaries as of December31, 2013 and 2012, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2013 in accordance with U.S.generally accepted accounting principles. Philadelphia, Pennsylvania February17, 2014 2 WORTHINGTON ARMSTRONG VENTURE Consolidated Balance Sheets December 31, 2013 and 2012 (Dollar amounts in thousands) Assets Current assets: Cash and cash equivalents $ 38,498 Short-term investments 3,493 — Accounts receivable, net 34,532 35,617 Receivables from affiliates — 2,553 Inventory, net 37,045 35,716 Other current assets 1,712 958 Total current assets 122,574 113,342 Property, plant, and equipment, net 36,608 35,417 Goodwill 2,716 2,075 Other assets 1,421 986 Total assets $ 151,820 Liabilities and Partners’ Deficit Current liabilities: Accounts payable $ 16,544 Accounts payable to affiliates 1,835 — Accrued expenses 8,062 7,254 Taxes payable 1,003 1,091 Total current liabilities 28,367 24,889 Long-term liabilities: Deferred income taxes 275 524 Long-term debt 238,500 238,000 Other long-term liabilities 2,141 4,673 Total long-term liabilities 240,916 243,197 Total liabilities 269,283 268,086 Partners’ deficit: Contributed capital — — Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total partners’ deficit ) ) Total liabilities and partners’ deficit $ 151,820 See accompanying notes to consolidated financial statements. 3 WORTHINGTON ARMSTRONG VENTURE Consolidated Statements of Income and Comprehensive Income Years ended December 31, 2013, 2012, and 2011 (Dollar amounts in thousands) Net sales $ 368,035 367,177 Cost of sales ) ) ) Gross margin 172,874 163,670 155,705 Selling, general, and administrative expenses ) ) ) 141,954 134,550 127,548 Other expense ) ) ) Interest income 631 689 620 Interest expense ) ) ) Income before income tax expense 135,633 128,419 126,716 Income tax expense ) ) ) Net income 132,402 125,506 123,725 Other comprehensive income (loss), net of tax: Change in pension plan 1,369 ) ) Change in cash flow hedge 165 — — Foreign currency adjustments 1,366 853 ) Total other comprehensive income (loss) 2,900 766 ) Total comprehensive income $ 126,272 121,427 See accompanying notes to consolidated financial statements. 4 WORTHINGTON ARMSTRONG VENTURE Consolidated Statements of Partners’ Deficit Years ended December 31, 2013, 2012, and 2011 (Dollar amounts in thousands) Contributed capital The Accumulated Armstrong Worthington other Total Ventures, Steel Accumulated comprehensive partners’ Inc. Company deficit income (loss) deficit Balance, December 31, 2010 $
